Exhibit 10.33 LOAN AGREEMENT This LOAN AGREEMENT (this “ Amendment ”) dated as of June 9, 2015 (the “ Effective Date ”) is entered into by and among Armco Metals Holdings, Inc., a Nevada corporation (the “ Company ”), and Kexuan Yao (the “ Lender ”). Recitals WHEREAS, the Lender is the Chairman, Chief Executive Officer and principal stockholder of the Company; WHEREAS, between 1/1/2013 and the Effective Date hereof, the Lender advanced funds of an aggregate principal amount of $976,366 (the “Principal”) to the Company as working capital, and those advances are unsecured, non-interest bearing and due on demand; WHEREAS, as of the Effective Date, the Company has made repayments of $ 0.00 (the “Repayments”) towards to the Principal and the amount of the unpaid Principal is $976,366; WHEREAS, the Company and the Lender now desire to memorialize the terms and conditions of the above described advances in this Agreement; NOW, THEREFORE, in consideration of the foregoing, and of the mutual representations, warranties, covenants, and agreements herein contained, the parties hereto agree as follows: Agreement Section 1.
